IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1806
                               Filed March 4, 2020


IN THE INTEREST OF C.Y.,
Minor Child,

D.Y., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Sioux County, Daniel P. Vakulskas,

District Associate Judge.



      A father appeals the termination of his parental rights. AFFIRMED.



      Kley B. De Jong of Klay Law Office, Orange City, for appellant father.

      Thomas J. Miller, Attorney General, Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Jenny L. Winterfeld of Winterfeld Law, P.L.C., Sioux Center, attorney and

guardian ad litem of minor child.



      Considered by Bower, C.J., and Greer and Ahlers, JJ.
                                           2


AHLERS, Judge.

       This child came to the attention of the Iowa Department of Human Services

(DHS) when it was discovered the child was significantly underfed and

malnourished. Services offered to the parents to help them correct their parenting

deficiencies were not successful. As a result, the parents’ parental rights were

terminated. The child was two years old at the time termination was ordered. The

father appeals.1

       We review termination proceedings de novo. In re A.S., 906 N.W.2d 467,

472 (Iowa 2018). “We are not bound by the juvenile court’s findings of fact, but we

do give them weight, especially in assessing the credibility of witnesses.” In re

D.W., 791 N.W.2d 703, 706 (Iowa 2010).

       We use a three-step analysis to review termination-of-parental-rights

proceedings. A.S., 906 N.W.2d at 472. We first consider whether any of the

statutory grounds laid out in Iowa Code section 232.116(1) have been established.

Id. at 472–73. Second, we consider “whether the best-interest framework as laid

out in section 232.116(2) supports the termination of parental rights.” Id. at 473

(quoting In re M.W., 876 N.W.2d 212, 219–20 (Iowa 2016)). Finally, “we consider

whether any exceptions in section 232.116(3) apply to preclude termination of

parental rights.” M.W., 875 N.W.2d at 220. Because the father does not challenge

the juvenile court’s determination that terminating his parental rights is in the child’s

best interests or that any of the permissive factors in section 232.116(3) preclude




1The juvenile court also terminated the mother’s parental rights. The mother does
not appeal.
                                          3

terminating his parental rights, we do not consider the second and third steps. See

In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

       The juvenile court terminated the father’s parental rights pursuant to Iowa

Code section 232.116(1)(d), (h), and (i) (2019). While the juvenile court found

three grounds for terminating the father’s rights, we only need to find one of the

grounds was supported to affirm. In re A.B., 815 N.W.2d 764, 774 (Iowa 2012);

In re J.B.L., 844 N.W.2d 703, 704 (Iowa Ct. App. 2014). In this case, we find

support for termination pursuant to section 232.116(1)(h), which requires the State

to prove four elements:

               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.

The father only disputes element (4) on appeal. He argues he now has “all of the

basic building blocks in place” to take care of the child and his parental rights

should not be terminated because he “has displayed tremendous efforts towards

improving his situation and skills.” He also asserts the child’s malnourishment was

the fault of the mother and should not impair his ability to regain custody of the

child. Finally, he characterizes the criticisms of his parenting ability as differences

in parenting style rather than objective dangers to the child.

       Based on our de novo review of the record, we conclude there is clear and

convincing evidence the child could not be safely returned to the father’s care at
                                           4

the time of the termination hearing. See D.W., 791 N.W.2d at 707 (noting section

232.116(1)(h)(4) requires a showing that the child could not be returned to the

parent’s custody “at the time of the termination hearing”). In terms of the original

removal being the fault of the mother, as urged by the father, the record shows the

father was equally involved in the child’s care during the period of time when the

child became malnourished.        His efforts to blame the mother for the child’s

condition are not persuasive. Even if the mother was primarily responsible for

feeding the child, the father had extensive opportunity during his watch to notice

the shortcomings and the effects on the child. He is just as much to blame for the

child’s malnourished condition as the mother.

       Once the child’s malnourishment issue was resolved, the case remained

open because the parents had numerous parenting-skills deficiencies. The father

argues the claimed shortcomings of his parenting are simply differences of opinion

as to the best way to parent a child. He notes the criticism of his parenting included

putting the child’s diaper on wrong, failing to display affection in the way the service

provider would have liked, utilizing a “cry it out” approach at nap time, and failing

to accurately diagnose a fever. While the father is correct that these types of

shortcomings may be expected of any first-time parent, his argument ignores the

big picture, the amount of time that had passed, and the amount of services that

had been provided to the father.        The record shows the father struggled to

internalize the skills necessary to properly care for the child or to recognize her

needs. The father was offered services and educational programs to teach him

parenting skills. He declined to participate in the educational programs offered to

him, choosing instead to participate in a “play-focused” program. Leading up to a
                                         5


permanency hearing, the DHS worker noted the father “struggles with the basic

parenting routine.” The father was unable to properly diaper the child, and he

blamed the child for his inability to do so. The DHS worker observed the father

frequently did not wash the child’s face, hair, and clothing unless directed. On one

occasion, the child returned from visiting the father with a temperature of 102

degrees, but the father did not appear to recognize the child was ill. These

parenting mistakes may be excusable a time or two early in the career of a first-

time parent. They are not nearly as excusable at the stage to which this case had

progressed. These mistakes by the father were still being made after many

months of intensive help by service providers and during a six-month extension

the father had been granted to give him additional time to learn how to take care

of the child.2 These examples of parenting deficiencies help illustrate the ways the

father is still unable to address the child’s needs.      We conclude clear and

convincing evidence supports terminating the father’s parental rights under Iowa

Code section 232.116(1)(h).

       Additionally, the father argues DHS failed to meet its obligation under

section 232.102(7) to “make every reasonable effort” to return the child to the

father’s care by refusing to give the father overnight or weekend-long visitation

opportunities. However, the record shows the father never requested additional

visitation during these proceedings, and he did not raise this argument before the

juvenile court. The father cannot raise this argument for the first time on appeal.


2 Prior to termination-of-parental-rights proceedings being initiated, a permanency
order was issued in the underlying child-in-need-of-assistance proceeding giving
the parents an additional six months to work toward reunification pursuant to Iowa
Code section 232.104(2)(b).
                                         6

In re L.M., 904 N.W.2d 835, 839–40 (Iowa 2017) (“[P]arents have a responsibility

to object when they claim the nature or extent of services is inadequate.”); In re

C.H., 652 N.W.2d 144, 148 (Iowa 2002) (“In general, if a parent fails to request

other services at the proper time, the parent waives the issue and may not later

challenge it at the termination proceeding.”).

       We affirm the decision of the juvenile court.

       AFFIRMED.